—In an action to recover damages for personal injuries, the defendant and third-party plaintiff appeals as limited by its brief, from so much of an order of the Supreme Court, Kings County (Vinick, J.), dated February 18, 1992, as conditionally severed the third-party action and precluded it from offering any testimony by a witness on the issue of liability unless it produced a witness for an examination before trial.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court did not improvidently exercise its discretion in the selection or imposition of penalties against the parties for failure to comply with disclosure orders (see, CPLR 3126; Stathoudakes v Kelmar Contr. Corp., 147 AD2d 690). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.